DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of Patent No. 10,797,501 (reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	- Claim 1 is anticipated by claim 2 in US Patent 10,797,501.
- Claim 2 is anticipated by claim 3 in US Patent 10,797,501.
- Claim 3 is anticipated by claim 4 in US Patent 10,797,501.
Below is a mapping of the claims compared to the claims in the conflicting Patent. 
Application 17/010,308
US Patent 10,797,501
Claim 1:
1. A battery charging method comprising:
determining, in a present charging operation, a variation in a charging current to charge a battery based on a degradation condition of 
determining a charging current of a subsequent charging operation based on the determined variation in the charging current in the present charging operation and the charging current in the present charging operation,









wherein the determining of the variation in the charging current comprises determining the variation based on a rate of change of the internal state of the battery in the present charging operation, and a difference between 

 A battery charging method comprising:
determining, in a present charging operation, a variation in a charging current to charge a battery based on a degradation condition of the battery and an internal state of the battery in the present charging operation; and
determining a charging current of a subsequent charging operation based on the determined variation in the charging current in the present charging operation and the charging current in the present charging operation,
wherein the internal state of the battery comprises at least one of an anode overpotential, a cathode overpotential, an anode surface lithium ion concentration, a cathode surface lithium ion concentration, a cell voltage condition, an SOC and a temperature of the battery.

Claim 2.  The battery charging method of claim 1, wherein the determining of the variation in the charging current comprises determining the variation based on a rate of change of the internal state of the battery in the present charging operation, and a difference between the internal state of the battery and the degradation condition.

Claim 3.  The battery charging method of claim 2, wherein the determining of the variation in the charging current further comprises determining the variation to increase in response to the rate of change of the internal state of the battery in the present charging operation increasing.
Claim 4. The battery charging method of claim 1, wherein the determining of the variation in the charging current comprises determining the variation based on a state of charge (SOC) of the battery.
Claim 3. The battery charging method of claim 2, wherein the determining of the variation in the charging current comprises determining the variation based on a state of charge (SOC) of the battery.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2012/0329405).
 	Regarding claim 1, LEE discloses a method of communicating from a wireless power transmitter to a wireless power receiver (100, 200, Figs. 1 and 32) during a power transfer phase (640, Fig. 13; e.g., see S542 in Fig. 32 which shows power transfer), comprising: 
 	receiving in the wireless power transmitter, from the wireless power receiver, a receive packet during the power transfer phase (¶ 0224-0227: receiver communicates with packets; ¶ 0266: e.g., a control error packet; ¶ 0119, 0126, 0240: e.g., a power control message; it is noted that the receive packet is disclosed as being transmitted during the power transfer phase; see also S544, Fig. 32 and ¶ 0348; it is noted that the time slots of Fig. 37 include power transfer as shown in the figure); and 
 	transmitting, from the wireless power transmitter, a transmit packet during the power transfer phase (¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; at step S552 in Fig. 32, a packet is transmitted from the transmitter to the receiver, wherein the packet is transmitted after a packet is received from the receiver at step S544) upon receipt of the receive packet, within a time period after receipt of the receive packet (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed 
 	Regarding claim 2, LEE discloses the wireless power receiver enables decoding of the transmit packet within the time period (¶ 0206).
 	Regarding claim 3, LEE discloses the transmit packet is a request packet (¶ 0317, 0349).
 	Regarding claim 4, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 5, LEE discloses the transmit packet is a status report packet (¶ 0317, 0349).
 	Regarding claim 6, LEE discloses the transmit packet is a data transfer packet (¶ 0317, 0349).
 	Regarding claim 7, LEE discloses if the receive packet is a control error packet, the method further includes adjusting power transferred according to a control error transmitted in the control error packet (¶ 0266).
Regarding claim 8, LEE discloses if the receive packet is an End Power Transfer Packet the method further includes terminating power transfer (¶ 0119, 0271).
 	Regarding claim 10, LEE discloses a method of communicating with a wireless power transmitter from a wireless power receiver (100, 200, Figs. 1 and 32) during a power transfer phase (640, Fig. 13; e.g., see S542 in Fig. 32 which shows power transfer), comprising: 
 	transmitting from the wireless power receiver to the wireless power transmitter a receive packet during the power transfer phase (¶ 0266: e.g., a control error packet; ¶ 0119, 0126, 0240: e.g., a power control message; it is noted that the receive packet is disclosed as being transmitted during the power transfer phase; see also S544, Fig. 32 and ¶ 0348; it is noted that the time slots of Fig. 37 include power transfer as shown in the figure); 
 	enabling a decoder (¶ 0123, 0206, 0213) in the wireless power receiver within a time period (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed as being transmitted during a power transfer phase as disclosed in ¶ 0317 and within a time slot as disclosed in ¶ 0380-0386 and would therefore be transmitted “within a time period”), the time period being between a minimum delay time and a maximum delay time (it is noted that the “minimum delay time” and the “maximum delay time” are not specifically defined or described, allowing for a broad interpretation; the power transfer to a corresponding wireless power receiver occurs during a time slot as shown in Figures 37, 38A, and 38B, and in ¶ 0374, ¶ 0380-0386, wherein a “transmit packet” is transmitted within the remaining time period in the time slot, wherein said remaining time slot comprises a “minimum delay time” and a “maximum delay time” as recited and within the broadest interpretation); and 

	Regarding claim 12, LEE discloses the transmit packet is a request packet (¶ 0317, 0349).
 	Regarding claim 13, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 14, LEE discloses the transmit packet is a status report packet (¶ 0317, 0349).
 	Regarding claim 15, LEE discloses the transmit packet is a data transfer packet (¶ 0317, 0349).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to arguments that LEE does not disclose the transmit packet communicated during a power transfer phase, Figure 32 shows two-way communication occurring during the power transfer phase in steps S542, S544, S552, and S554, wherein said two-way communication would occur during the disclosed time slot in order to avoid collision with other devices/receivers. Paragraph 0349 discloses the transmitter transmitting a message (at S552) after a “receive packet” is received (at S544). LEE does not disclose a “close phase” as argued by Applicant and it is maintained the packet at s552 may be interpreted as occurring at the end of the power transfer phase. Also, paragraph 0317 discloses the transmitter may “transfer a status and command request to the wireless power receiver 200 in a power transfer state (or phase)”. This communication from the transmitter to the receiver occurs during the power transfer phase and may occur after communication from the receiver (e.g., a “receive packet”). Applicant has not specifically argued against or commented on the disclosure of paragraph 0317. Therefore, the rejection is maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 12, 2022